Citation Nr: 0206661	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-04 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for low back strain.

2.  Entitlement to a compensable rating for residuals of a 
fracture to the left little finger.

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to January 
1976.  Further, his DD Form 214 reflects he had over six 
months of prior active service.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claims.
FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The record shows that the veteran's service-connected low 
back strain is manifest by characteristic pain on motion.  
The service connected back disability is not manifest by 
muscle spasm on extreme forward bending, nor loss of lateral 
spine motion, unilateral, in a standing position, nor 
moderate limitation of motion.  

3.  Degenerative arthritis, herniation of his L5-S1 
intervertebral disc and the residual disability associated 
with this condition, and any nerve root difficulties are 
shown to be not related to the service connected low back 
strain.

4.  The veteran's has complaints of left little finger pain.  
There is no evidence that the service-connected disability is 
manifested by extremely unfavorable ankylosis or metacarpal 
resection with more than one-half of the bone lost, nor an 
impairment reasonably analogous to these disorders.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating of 10 percent for 
low back strain are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for a compensable rating for residuals of a 
left little finger fracture are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§  4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5156 and 5227 (2001); 66 Fed. Reg. 45,620-
45,632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations in relation to this case, and the veteran has 
not indicated that either disability has increased in 
severity since the last examination.  The RO also advised the 
veteran of the evidence necessary to substantiate his claims, 
including the applicable criteria for higher disability 
ratings, within the December 1998 Statement of the Case and 
the August 2001 Supplemental Statement of the Case.  Further, 
the RO specifically addressed the applicability of the VCAA 
to the facts of this case by correspondence sent to the 
veteran in April 2001, and by the August 2001 Supplemental 
Statement of the Case.  Moreover, it does not appear that 
veteran has identified any pertinent evidence that is not of 
record.  In fact, the veteran reported in a May 2002 
statement that he had no additional evidence to submit, he 
did not want a personal hearing, and that he had already 
submitted the most recent treatment records regarding his 
back.  Thus, the Board finds that the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. 
§ 3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Background

Service connection was granted for both low back strain and 
residuals of a left little finger fracture by a February 1977 
rating decision.  Noncompensable (zero percent) ratings were 
assigned for both disabilities, effective January 22, 1976.

The veteran initiated his current increased rating claim by a 
January 1998 statement.  He reported that he had had surgery 
on his back around 1996, and that he had been having problems 
with pain, lack of mobility, as well as problems with 
sitting, standing, and staying in one position for long 
periods of time.

VA and private medical records were subsequently added to the 
file that covered a period from 1994 to 1998.  These records 
reflect that the veteran underwent surgery on his lumbosacral 
spine in January 1996.  The operative diagnosis indicated 
facet joint degenerative arthritis, L5-S1 with right S1 nerve 
root radiculitis.  This disability was also described as a 
well known, established condition of chronic progressive 
traumatic lumbosacral pain associated with radicular pain and 
to involve lower extremities, mainly the right more than the 
left, following mainly the S1 nerve root.  Records associated 
with this treatment note, in part, that the veteran had been 
suffering from this condition since July 1995, when he 
injured his back at work, after lifting a heavy garbage can 
that was full of dirt and construction material.  Prior to 
this injury, he denied "any previous low back pain or low 
back injuries" (emphasis added).  No reference was made to 
his military service.  These records do not appear to contain 
any pertinent findings regarding his left little finger.

The veteran underwent a VA general medical examination in 
July 1999.  At this examination, the examiner noted that the 
veteran's claims file had been reviewed.  The veteran 
complained, in part, of problems associated with his low back 
strain and left little finger.  With respect to the back, he 
reported that he had experienced intermittent low back pain 
since he was in the service, especially when he lifted heavy 
things and did prolonged bending, and that the pain had been 
getting worse.  He also described the injury he sustained in 
1995 while lifting a heavy trashcan, as well as his January 
1996 surgery.  After the surgery, he was doing fine for a few 
months with no more pain, but about 4 to 5 months later he 
started to have intermittent pain that was now constant.  

The veteran described this pain as being a "5/10" in 
intensity, worse with prolonged walking, standing, and 
bending.  He also reported that with prolonged walking the 
pain radiated to the right leg and that his pain was worse 
with cold weather.  It was noted that he used a lumbar brace.  
He denied losing any time from work due to the back pain, but 
reported that it was affecting his daily activities.  The use 
of  analgesic medications for the pain, as well as anti-
inflammatories, was reported.

In regard to his left little finger, he described the 
circumstances of his in-service fracture and reported that he 
had had intermittent pain in the finger since that time.  He 
reported that the pain was worse with cold weather and when 
he accidentally had trauma to the finger; otherwise the pain 
was only with cold weather.  It was reported that he took no 
medications for this problem, that it did not affect his 
activities of daily living, and that he had not lost any time 
from work due to this problem.  He also denied any swelling 
of the finger or any other abnormality.

On examination, it was noted that the veteran walked without 
any evidence of pain during ambulating.  Examination of the 
back showed forward flexion to 85 degrees with tenderness and 
pain elicited on the lumbosacral area.  Backward extension 
was to 25 degrees with pain elicited and lateral flexion was 
to 30 degrees with pain in the lumbar area, as well as 
radiation of pain to the right lower extremity on left 
lateral flexion.  Rotation of the back was to 30 degrees 
without pain.  It was noted that there was an old surgical 
scar over the lumbosacral area with no abnormality.  Straight 
leg raise caused mild discomfort on the right lumbar area.  
The bilateral lower extremities showed strength of 5/5 
throughout.  Patellar reflexes were 2/4 bilaterally, while 
ankles were 1+/4 bilaterally.  It was noted that the veteran 
ambulated with a steady gait and that he was able to toe and 
heel walk without any problems.  Examination of the veteran's 
left little finger showed no signs of swelling, no edema, and 
no pain elicited with deep pressure of the finger.  There was 
only a mild deformity seen.  He was found to have good 
strength and mobility with no sign of any abnormality.  X-
rays of the lumbosacral spine resulted in impressions of 
minimal spondylosis deformans and degenerative disc disease 
of L5-S1.

A low back strain was not found.  Degenerative disc disease 
of L5-S1 with exacerbation was found with an old fracture of 
little finger. 

Additional private medical records were added to the file 
that covered a period from 1995 to 2001.  These records show 
treatment for complaints of low back pain on various 
occasions as well as findings of degenerative disc disease of 
the lumbosacral spine.  No pertinent findings appear to have 
been made regarding the veteran's left little finger.

The veteran requested anther examination.  The veteran 
subsequently underwent a VA spine examination in May 2001.  
At this examination, the examiner noted that the veteran's 
claims file and records of his care had been reviewed.  The 
circumstances of the July 1995 post-service back injury were 
again noted, as was his January 1996 back surgery.  The 
veteran reported that after the surgery he was prescribed 
activity limitations, and that he stopped working in 
September 2000 due to the back pain.  He reported that his 
lower back pain was present when he awoke in the morning, and 
would become more severe after prolonged standing, but was 
relieved with sitting.  He also experienced pain in his right 
calf after prolonged standing.  In addition, he reported that 
he took pain medications, but did not know the names of the 
medications.  It was noted that he had a steroid injection in 
December 2000, but noted no improvement.  The pain was 
mechanical in nature, and not subject to flare-ups.  He 
occasionally wore a lumbosacral corset, but did not use other 
orthotic devices.

On examination, it was noted that the veteran walked with a 
normal gait and was able to sit and stand with normal 
posture.  His paravertebral muscles were found to be of 
normal tone and without spasm.  Range of motion was from 12 
degrees extension to 78 degrees flexion (lacking 29 
centimeters from touching his toes); 22 degrees of left 
lateral bend; 20 degrees of right lateral bend; 16 degrees 
rotation to the left; and 18 degrees rotation to the right.  
There was apparent pain at the limit of flexion.  Patellar 
reflexes were 2+ and symmetrical, while the right Achilles 
reflex was 1+ and the left Achilles reflex 2+.  Straight leg 
raising tests were negative.  It was stated that he walked 
well on his heels and on his toes.  X-rays of the lumbar 
spine confirmed a laminotomy at the L5-S1 level as well as a 
posterolateral bone graft.  The remaining bony elements and 
intervertebral disc spaces were of normal appearance.

Diagnoses following examination were chronic lower back 
strain and status-post L5-S1 disc excision and posterolateral 
fusion.  The examiner opined that it was "unlikely" that 
there was any relationship between the service-connected 
lower back strain and the acute herniation of his L5-S1 
intervertebral disc that occurred in July 1995.  The examiner 
noted that the veteran had led a physically active life with 
few, if any, limitations until the July 1995 injury, and that 
he had not sought care for back pain at the VA until this 
injury.

Service connection was denied for degenerative disc disease, 
status-post L5-S1 laminotomy, disc excision, and 
posterolateral fusion by a June 2001 rating decision.  The 
veteran was informed of this decision, and nothing in the 
record indicates he perfected or even initiated an appeal 
regarding this decision.

Low Back Strain

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  Under this Code, a noncompensable rating 
is assigned when there is only slight subjective symptoms.  
With characteristic pain on motion, a rating of 10 percent is 
provided.  With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position, 
a rating of 20 percent is provided.  When severe with listing 
of the whole spine to opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, a rating 
of 40 percent is provided.  38 C.F.R. § 4.71a.

The medical evidence clearly shows that the veteran has 
degenerative disc disease of the lumbosacral spine.  However, 
service connection was specifically denied for this 
disability by the June 2001 rating decision and nothing on 
file shows that the veteran appealed this decision.  
Therefore, the impairment attributable to the degenerative 
disc disease is not for consideration in evaluating the 
service-connected disability; i.e., Diagnostic Code 5293 is 
not for application in the instant case.

The critical question is whether any of the veteran's current 
back disability can be reasonable associated with his 
service-connected condition.  In this regard, there is much 
evidence against this finding, including the May 2001 VA 
medical opinion and the veteran's statement in 1995 that he 
had no low back pain prior to the post-service injury.  The 
medical evidence tends to show that the majority of the 
veteran's low back impairment, if not all his back 
impairment, is attributable to the nonservice-connected 
degenerative disc disease of the lumbosacral spine and the 
disc problem at L5/S1 rather than the service-connected low 
back strain.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
As the Court has written:  

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks he should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id.  (Citing Santosky v. Kramer, 455 U.S. 745, 
754-55 (1992)).

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that he is entitled to a compensable rating of 10 
percent for his service connected low back strain due to 
characteristic pain on motion.  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295.  

The Board finds that the veteran is not entitled to a rating 
in excess of 10 percent for his low back strain.  The medical 
evidence does not show that the service-connected disability 
is manifest by muscle spasm on extreme forward bending, nor 
loss of lateral spine motion, unilateral, in a standing 
position.  The medical evidence does show a severe post-
service back injury, leading to surgery and most, if not all, 
of the veteran current difficulties.  No health care provider 
has ever associated the veteran's current condition to his 
service-connected back disorder.  The veteran's own statement 
in 1996 supports this finding.  In fact, based on the recent 
evaluations, there is little objective medical evidence to 
support the Board's current determination.  Fortunately, the 
10 percent evaluation for low back strain requires only pain 
on motion.  In short, however, he does not meet or nearly 
approximate the criteria for the next higher rating of 20 
percent under Diagnostic Code 5295.

The Board also finds that the medical evidence does not show 
that the service-connected low back strain has resulted in 
moderate limitation of motion.  Even if the Board were to 
attribute all limitation of motion to the service-connected 
disability (which it can not), the findings cited above do 
not meet or nearly approximate the criteria for the next 
higher rating of 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

It appears that the exact degree or "extent" of functional 
loss due the pain complaints, expressed either in 
mathematical or medically certain terminology, is an elusive 
concept from a medical standpoint, particularly in a case 
where there is clear evidence of a severe post-service injury 
causing most, if not all, of the veteran's problem.  In this 
regard, the Board agrees with the Court that "[m]edicine is 
more art than exact science."  Lathan v. Brown, 7 Vet. App. 
359, 366 (1995).  Cf. Williams v. Gober, 10 Vet. App. 447, 
451 (1997):  "Medical science is not always an exact art."  
The Board specifically took into account the veteran's 
complaints of pain and the benefit of the doubt doctrine in 
granting this compensable rating.  However, despite these 
complaints, there is no objective evidence by which it can be 
factually ascertained that there is or would be any 
functional impairment attributable to the service-connected 
low back strain.  The Board finds that any moderate or severe 
pain the veteran currently sustains as a result of his back 
is the result of his nonservice connected back disability.  
As noted above, the May 2001 VA examiner found that the 
veteran's low back pain was mechanical in nature, and not 
subject to flare-ups.

Left Little Finger

The veteran's service-connected residuals of a left little 
finger fracture is rated as noncompensable under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5227.  Under 
this Code, a noncompensable evaluation is assigned for 
ankylosis of fingers (major or minor hand) other than the 
index finger, thumb or middle finger.  In a notation 
following Diagnostic Code 5227, it is provided that extremely 
unfavorable ankylosis will be rated as amputation under 
Diagnostic Codes 5152 through 5156.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).

Under Diagnostic Code 5156, a rating of 10 percent is 
assigned for little finger (major or minor hand) amputation 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto.  A maximum rating of 20 percent is 
assigned for little finger (major or minor hand) amputation 
with metacarpal resection (more than one-half the bone lost).  
A note following this Diagnostic Code provides that the 
single finger amputation ratings are the only applicable 
ratings for amputations of whole or part of single fingers.  
38 C.F.R. § 4.71a.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a compensable 
rating for his residuals of a left little finger fracture.  
The Board notes that the veteran complained of occasional 
finger pain at the July 1999 VA general medical examination, 
especially during cold weather and trauma.  However, despite 
these complaints of left little finger pain, there is no 
medical evidence that the service-connected disability is 
manifested by extremely unfavorable ankylosis, nor metacarpal 
resection with more than one-half of the bone lost, nor an 
impairment reasonably analogous to this type of disability.  
As noted above, the July 1999 examination of the left little 
finger showed no signs of swelling, no edema, no pain 
elicited with deep pressure of the finger, and only mild 
deformity.  Moreover, the veteran was found to have good 
strength and mobility of the left little finger, with no sign 
of any abnormality.  No medical evidence would support a 
finding for a compensable evaluation for this disability. 

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected residuals of a 
left little finger fracture.  Consequently, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board notes that it making this determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a compensable rating.  These regulations are 
applicable in the instant case because the veteran has 
reported that his left little finger is manifest by 
intermittent pain.  Despite these subjective complaints, the 
record does not contain objective evidence by which it can be 
factually ascertained that there is or would be any 
functional impairment attributable to the veteran's 
complaints of pain that would warrant a compensable rating 
under the applicable schedular criteria.


Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Board concurs with the RO's determination that neither 
the service-connected low back strain nor residuals of a left 
little finger fracture warrant an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  Initially, the Board notes that the 
only period of hospitalization shown by the record is due to 
the nonservice-connected degenerative joint disease of the 
lumbosacral spine.  There is no evidence of frequent periods 
of hospitalization due to either the service-connected low 
back strain or left little finger.

The Board has noted the report at the May 2001 VA spine 
examination that the veteran had stopped working in September 
2000 due to his low back pain.  However, as stated above, the 
evidence shows that the majority, if not all of the veteran's 
back impairment is attributable to his nonservice-connected 
back disorder rather than the service-connected low back 
strain.  Accordingly, the Board finds that the evidence does 
not show that either of the service-connected disabilities 
that are the subject of this appeal has resulted in marked 
interference with employment.


ORDER

Entitlement to a compensable rating of 10 percent for low 
back strain is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a compensable rating for residuals of a 
fracture to the left little finger is denied.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

